 

 

Case 2:20-cv-00100 Document 27 Filed 11/25/20 Page 1 of 3 PagelD #: 150

 

(06/2017)
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON
BRIAN NORTHCRAFT,
Plaintiff,
Vv, CASE NUMBER 2:20-cv-00100

WV DIVISION OF CORRECTIONS
AND REHABILITATION, et al,
Defendants.

 

 

This form applies to the above-entitled action only.

Select and complete the appropriate section of this form to update:

(1)
(2)
(3)
(4)

your name and/or firm information,

to add your name as counsel of record:

to change representation within your firm; or

to remove your name from the court’s service list.

Withdrawal and/or Termination of Representation should be made in accordance with:

LR Civ P 83.4

Withdrawal and/or Termination of Representation

An attorney may withdraw from a case in which he or she has appeared only as follows:

 

(a) By Notice of Withdrawal. A party’s attorney may withdraw from a case by filing and serving a notice of withdrawal, effective
upon fling, if:
(J) multiple attomeys have appeared on behalf of the party; and
{2) at least one of those attomeys will still be the party’s counsel of record after the attorney seeking to withdraw does so.
(bo) By Notice of Withdrawal and Substitution. A party’s attorney may withdraw from a case by filing and serving a notice of
withdrawal and substitution, effective upon filing, if the notice includes:
(1) the withdrawal and substitution will not delay the trial or other progress of the case; and
(2) the notice is filed and served at least 90 days before trial.
(c) By Motion. An attorney who seeks to withdraw other than under LR 83.4(a) or (b) must move to withdraw and must show good
cause. The attorney must notify his or her client of the motion.
NOTICE OF CHANGE OF ATTORNEY INFORMATION
I, Mark J. McGhee hereby provide this Notice of

 

Name of Attorney and Bar Number

Change of Attorney Information to the Court and request the Clerk’s Office to:

Page | of 3

 
Case 2:20-cv-00100 Document 27 Filed 11/25/20 Page 2 of 3 PagelD #: 151

[ ] Please add my name as counsel of record in the above-entitled action only as follows:

My firm/government agency, has made an appearance in
the above-entitled action. I request to be added as additional counsel of record for the following party(ies) on
whose behalf my firm/government agency has already made an appearance.

Name of Party(ies) Represented:

 

[| Please change within-firm representation in the above-entitled action only as follows:

My firm/government agency,
by has made an appearance in the above-entitled action. J request
to be substituted as counsel of record for the following party(ies) on whose behalf
has appeared and further request the court to terminate and remove
from the court’s service list for this case only.

 

 

 

 

Name of Party(ies) Represented:

 

[| Please remove me from the Court’s services list ia the above-entitled action only.

I do not wish to receive copies of any future orders, correspondence, motions, pleadings, notices, etc., and am
notifying the court to remove my name from its service list for this case only. I will notify the Clerk of Court
should this notice requirement change.

Further, I hereby absolve other counsel of record, if any exist, or pro se parties, from serving any future
correspondence, motions, pleadings, notices, etc., upon me in this case only.

lam to remain counsel of record for the following party(ies):

 

Please update my name and/or firm information ia the above-entitled action only as
follows:

Former name:

 

New name:

 

New firm/government
agency name:

 

New mailing address: $00 Virginia Street, East, Suite 525
City/State/Zip Code: Charleston, WV 25301

New telephone number:

 

New fax number:

 

New e-mail address:

 

(provide only ifa registered CECE e-filer)

 

Page 2 of 3
 

 

Case 2:20-cv-00100 Document 27 Filed 11/25/20 Page 3 of 3 PagelD #: 152

Date: 11/25/2020 s/ Mark J. McGhee

 

s/ Electronic Signature

State Bar number: 9016

 

Firm/Government Agency: Anspach Meeks Ellenberger LLP

 

 

 

 

 

Mailing Address: 500 Virginia Street, East, Suite 525
City/State/Zip Code: Charleston, WV 25301

Telephone number: 304-205-8063

Fax number: 304-205-8062

E-mail: mmceghee@anspachlaw.com

 

An attorney who seeks to withdraw other than under L R Civ P 83.4(a) or (b) must file a
motion to withdraw and show good cause. The attorney must notify his or her client of the
motion.

Page 3 of 3
